Case 7:19-mc-00211-KMK Document 4-1 Filed 04/22/19 Page 1 of 5




                       EXHIBIT “1”
           Case 7:19-mc-00211-KMK Document 4-1 Filed 04/22/19 Page 2 of 5


From:            InboxLGLIPG
To:              copyright@youtube.com (Copyright@YouTube.com)
Subject:         Notice of Infringement by YouTube Channel: Bíblia Ensina
Date:            Monday, April 22, 2019 2:37:00 PM


Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has
come to our attention that you are reproducing and distributing Watch Tower’s intellectual
property illegally and without authorization.
Below is the information needed for you to identify the unauthorized display of Watch
Tower's intellectual property.
 
Channel Name: Bíblia Ensina
 
Title of Video: JW Como fazer o pão da Celebração
 
Description of allegedly infringed work: My company, organization or client’s video (not
from YouTube)
 
Link to Infringing Video on YouTube’s Website:
https://www.youtube.com/watch?v=lgtxW1iPNVc
 
 
Link to Lawful Display of Material(s) on Watch Tower’s site:
https://tv.jw.org/#pt/mediaitems/MeetingsConventions/pub-jwbrd_201603_2_VIDEO

The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the
material(s).

We hereby request that you take all steps necessary to immediately remove the infringing
materials from your website. Advise us in writing within ten (10) days of the date of this letter
whether or not you will take the requested action.
I have a good faith belief that use of the materials in the manner complained of is not
authorized by the copyright owner, its agent, or the law.
I hereby state under penalty of perjury that this information is accurate, and that I am
authorized to act on behalf of the owner of the infringed materials.
Sincerely,
 
Philip Brumley
 
Philip Brumley
General Counsel
 
Intellectual Property Owner:  Watch Tower Bible and Tract Society of Pennsylvania
Company:  Watch Tower Bible and Tract Society of Pennsylvania
Address:  100 Watchtower Drive
City, State, and Zip:  Patterson, NY 12563
      Case 7:19-mc-00211-KMK Document 4-1 Filed 04/22/19 Page 3 of 5


Name and Title:  Philip Brumley, General Counsel
Attorney Address:  100 Watchtower Drive, Patterson, NY 12563
Email Address:  InboxLGLCopyright@jw.org
Telephone:  845-306-1000
 

 

 
                 Case 7:19-mc-00211-KMK Document 4-1 Filed 04/22/19 Page 4 of 5

InboxLGLIPG




From:                            InboxLGLIPG
Sent:                            Monday, April 22, 2019 2:48 PM
To:                              copyright@youtube.com (Copyright@YouTube.com)
Subject:                         Notice of Infringement: Bíblia Ensina



Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our
attention that you are reproducing and distributing Watch Tower’s intellectual property illegally and without
authorization.
Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual
property.

Channel Name: Bíblia Ensina

Title of Video: JW Reunião de fim de semana 14/04/2019. Português
Description of allegedly infringed work: My company, organization or client’s video (not from YouTube)
Link to Infringing Video on YouTube’s Website: https://www.youtube.com/watch?v=S5stCQozWoM


Link to Lawful Display of Material(s) on Watch Tower’s site:

https://tv.jw.org/#en/mediaitems/VODSJJMeetings/pub‐sjjm_147_VIDEO
 
https://www.jw.org/en/publications/music‐songs/sing‐out‐joyfully/?media=sjjc 
 
https://tv.jw.org/#en/mediaitems/pub‐sjjm_124_VIDEO 
https://www.jw.org/en/publications/magazines/watchtower‐study‐february‐2019/seek‐meekness‐please‐god/ 
 
Video: Reach Out for the Real Life – not yet available on jw.org

Video: Faça o máximo para alcançar a verdadeira vida! – not yet available on jw.org

The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

We hereby request that you take all steps necessary to immediately remove the infringing materials from your
website. Advise us in writing within ten (10) days of the date of this letter whether or not you will take the
requested action.
I have a good faith belief that use of the materials in the manner complained of is not authorized by the
copyright owner, its agent, or the law.
I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf
of the owner of the infringed materials.
Sincerely,

Philip Brumley

                                                         1
              Case 7:19-mc-00211-KMK Document 4-1 Filed 04/22/19 Page 5 of 5
Philip Brumley
General Counsel


Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 100 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
Name and Title: Philip Brumley, General Counsel
Attorney Address: 100 Watchtower Drive, Patterson, NY 12563
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000
 

 

 

 




                                                   2
